 

[ex10-1_001.jpg] 

 

AMENDED EMPLOYEE SERVICES AGREEMENT

 

This Amended Employee Services Agreement (this “Agreement”), effective as of
January 31, 2018, is entered into by and between ViaOne Services, LLC, a Texas
limited liability company (“ViaOne”), and Good Gaming, Inc. (“Client”).

 

RECITALS:

 

Whereas, Client is an independent online amatuer and professional eSports
tournaments operator that provides a safe, friendly, and competitive environment
for all gamers and promotes professional gaming with a healthy vision towards
innovation and technology (“Client Business”); and

 

Whereas, ViaOne is in the business of providing certain outsourced accounting,
finance, human resources, marketing, management, administrative, inventory
management and other related services (the “Employee Services”) to third
parties; and

 

Whereas, the parties entered into an Employee Services Agreement effective March
1, 2017, pursuant to which ViaOne has been providing Employee Services to Client
on a monthly basis; and

 

Whereas, the parties wish to amend certain terms of the Employee Services
Agreement as set forth below;

 

Now, therefore, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and on the terms and subject to the conditions
herein set forth, the parties agree as follows:

 

1. Engagement by Client. Client hereby engages ViaOne, and ViaOne hereby accepts
such engagement, to serve as Client’s provider of Employee Services, as defined
below. ViaOne shall have all necessary authority to perform, and hereby agrees
to perform, the Employee Services.

 

2. Independent Contractors. ViaOne intends to act and perform as independent
contractor under this Agreement, and the provisions hereof are not intended to
create any partnership, joint venture, agency or employment relationship between
the parties. ViaOne shall not exercise control or direction over the Client
Business nor shall it interfere with the business and other relationships Client
maintains with its vendors, customers, employees and others.

 

3. Employee Services. ViaOne shall provide or arrange for the provision to the
Client of those certain Employee Services selected by the Client as set forth on
the Service Details attached hereto as Exhibit A. ViaOne is authorized to
perform the Employee Services hereunder as is necessary or appropriate for the
efficient provision of such Employee Services to Client and to third parties to
whom ViaOne is providing similar services from time to time. Except as necessary
to comply with applicable laws, regulations or professional standards, Client
will not act in a manner which would prevent ViaOne from performing its duties
hereunder and will provide such information and assistance to ViaOne as
reasonably required by ViaOne to perform its Employee Services hereunder. ViaOne
shall cause its employees to comply with all applicable federal, state and local
laws, rules and regulations respecting the Employee Services.

 



 

 

 

4. Employees.

 

a. ViaOne shall employ or retain all individuals who are to be employed or
engaged in the provision of the Employee Services (the “Employee Services’
Employees”). The daily work, performance and activities of the Employee
Services’ Employees shall be supervised by ViaOne. The Employee Services’
Employees shall be qualified to perform such duties and responsibilities as
required by ViaOne and by applicable professional standards and federal, state,
and local law, rules and regulations. ViaOne shall pay all wages, compensation,
employee benefits, payroll taxes, worker’s compensation insurance premiums,
unemployment insurance premiums and other costs of employment incurred in
connection with the Employee Services’ Employees (the “Services Employees’
Expenses”).

 

b. ViaOne also shall employ or retain all individuals who are to be engaged in
daily business and operations of the Client Business (the “Client Business
Employees”) and shall hereby provide such Client Business Employees exclusively
to the Client to perform such daily business activities and other services in
connection with the Client Business as required by the Client. The daily work,
performance and activities of the Client Business Employees shall be supervised
by the Client. The Client Business Employees shall be qualified to perform such
duties and responsibilities as required by the Client any by applicable
professional standards and federal, state, and local law, rule and regulation.
Notwithstanding that the Client Business Employees shall be exclusively assigned
to and supervised by the Client, ViaOne shall pay all wages, compensation,
employee benefits, payroll taxes, worker’s compensation insurance premiums,
unemployment insurance premiums and other costs of employment incurred in
connection with the Client Business Employees (the “Client Business Employees
Expenses”).

 

5. Services Fee. In exchange for the Employee Services provided by ViaOne,
Client shall pay ViaOne a monthly Management Fee as outlined on the Service
Schedule attached hereto as Exhibit A or as otherwise mutually agreed upon by
Client and ViaOne from time to time. The Management Fee shall be invoiced by
ViaOne to Client on a monthly basis for Employee Services rendered in the prior
month and shall be payable by Client to ViaOne on or before the fifteenth (15th)
day of each month. ViaOne shall have the right to convert its Monthly Management
Fee into Client’s Common Stock on the terms set forth in Exhibit A.

 



2

 

 

6. Confidential Information. ViaOne and Client acknowledge and agree that any
and all Confidential Information, as hereinafter defined, of either party
communicated to, learned of, developed or otherwise acquired by the other party
during the term of this Agreement is and shall remain the property of the
disclosing party. ViaOne and Client further acknowledge and agree that their use
or disclosure of the other party’s Confidential Information other than as
provided in this Agreement will result in irreparable injury and damage to such
other party. Therefore, ViaOne and the Client agree, during the term of this
Agreement and at all times thereafter, to hold in strictest confidence and not
to use for itself or for any other individual or entity, and not to disclose to
any person, firm or corporation, the Confidential Information of the other party
without the prior written consent of such other party. Upon termination of this
Agreement for any reason, each party (a) shall cease all use of any of the other
party’s Confidential Information, (b) shall execute such documents as may be
reasonably necessary to evidence their abandonment of any claim thereto, and (c)
shall will promptly deliver or cause to be delivered to the other party all
documents, data and other information in their possession that contains any of
such other party’s Confidential Information. As used herein, “Confidential
Information” means all trade secrets and other confidential and/or proprietary
information of either party, including information derived from reports,
investigations, research, work in progress, codes, marketing and sales programs,
billing and collection information, financial projections, cost summaries,
pricing formula, contract analyses, financial information, and all other
confidential concepts, methods of doing business, ideas, materials or
information. The provisions of this Section 6 shall survive the termination or
expiration of this Agreement.

 

7. Remedies. The parties acknowledge and agree that a remedy at law for any
breach or attempted breach of the provisions of Sections 6 above shall be
inadequate, and therefore, each party shall be entitled to injunctive or other
equitable relief in the event of any such breach or attempted breach by the
other party in addition to any other rights or remedies available at law or in
equity. Each party waives any requirement for the securing or posting any bond
in connection with obtaining any such injunctive or other equitable relief. The
provisions of this Section 7 shall survive the termination or expiration of this
Agreement for any reason.

 

8. Term of Agreement. This Agreement shall commence on January 1, 2018 and shall
continue for a period of one (1) year. Thereafter, the term of this Agreement
shall automatically renew for successive terms of one (1) year each unless
either party provides the other party with at least ninety (90) days advance
written notice of its intent to not renew the term of this Agreement. This
Agreement may be modified periodically as agreed upon by the Client.

 



3

 

 

9. Termination. Either party may terminate this Agreement with or without cause
upon ninety (90) days advance written notice to the other party. In addition,
one party may terminate this Agreement immediately upon written notice to the
other party (after the giving of any required notices and the expiration of any
applicable waiting periods set forth below) upon the occurrence of any the
following events:

 

a. The non-terminating party shall admit in writing its inability to generally
pay its debts when due, apply for or consent to the appointment of a receiver,
trustee or liquidator of all or substantially all of its assets, file a petition
in bankruptcy or make an assignment for the benefit of creditors, or upon other
action taken or suffered by the non-terminating party, voluntarily or
involuntarily, under any federal or state law for the benefit of creditors,
except for the filing of a petition in involuntary bankruptcy against the
non-terminating party which is dismissed within ninety (90) days thereafter; or

 

b. The non-terminating party shall default in the performance of any material
duty or material obligation imposed upon it by this Agreement and such default
shall continue for a period of thirty (30) days after written notice thereof has
been given to the non-terminating party by the terminating party.

 

10. Assignment. Neither party shall have the right to assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other party.

 

11. Amendments. This Agreement shall not be modified or amended except by a
written document executed by all parties to this Agreement.

 

12. Waiver. Any waiver of any terms and conditions hereof must be in writing,
and signed by the parties hereto. The waiver of any of the terms and conditions
of this Agreement shall not be construed as a waiver of any other terms and
conditions hereof.

 

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties regarding the subject matter hereof, and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof.

 



4

 

 

14. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance therefrom.

 

15. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (BUT NOT THE RULE GOVERNING CONFLICTS OF LAWS) OF THE STATE OF
TEXAS.

 

16. No Waiver; Remedies Cumulative. No party hereto shall by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default in or breach of any of the terms
and conditions hereof. Neither failure to exercise, nor any delay in exercising,
on the part of any party hereto, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. No remedy set forth in this
Agreement or otherwise conferred upon or reserved to any party shall be
considered exclusive of any other remedy available to any party, but the same
shall be distinct, separate and cumulative and may be exercised from time to
time as often as occasion may arise or as may be deemed expedient.

 

17. Notice. Whenever this Agreement requires or permits any notice, request, or
demand from one party to another, the notice, request, or demand must be in
writing to be effective and shall be deemed to be delivered and received (i) if
personally delivered or if delivered by telex, telegram, facsimile or courier
service, when actually received by the party to whom notice is sent or (ii) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate party or
parties, at the address of such party set forth next to their signatures below
(or at such other address as such party may designate by written notice to all
other parties in accordance herewith).

 

18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  ViaOne: Notice Addresses: ViaOne Services, LLC       415 McFarlan Road, Suite
108 By:   Kennett Square, PA 19348 Name: Domenic Fontana   Title: SVP, Finance  
      Date:           Client:   Good Gaming, Inc       415 McFarlan Road, Suite
108 By:   Kennett Square, PA 19348 Name: David B. Dorwart   Title: Chairman    
    Date:

  



6

 

 

Exhibit A - Service Schedule

 

Employee Services Agreement Costs:

 

Services to include:

 

1. HR/Payroll Services

 

2. Marketing & Advertising

 

3. Accounting/Finance

 

The Monthly Management Fee due and payable to ViaOne is $25,000 per month which
upon ViaOne’s written notice (“Conversion Notice”), may be payable, in part or
in full, by shares of Client’s Common Stock at the Conversion Rate as defined
below.

 

The Conversion Rate= Conversion Amount x Conversion Premium

Conversion Price

 

“Conversion Amount” means, with respect to the Management Fee, the dollar amount
of the aggregate Management Fee that is being converted into shares of the
Client’s Common Stock.

 

“Conversion Premium” means One Hundred Twenty Five Percent (125%).

 

“Conversion Price” means, with respect to Management Fee, the lower of (i) the
Fixed Conversion Price; or (ii) the VWAP of the Common Stock on the 14th day of
each month if the 14th of that month is a Trading Day. In the event the 14th day
of a month falls on a Saturday, Sunday, or a trading holiday, the VWAP of the
Common Stock will be valued on the last trading day before the 14th day of the
month.

 

“Fixed Conversion Price” means, with respect to the Shares issued upon
conversion of the Management Fee is $0.05 per share.

 



7

 

 

Exhibit A - Service Details

 

Accounting/Finance Detail Description:

 



Financial Services

 

  ● Create a QuickBooks company file to house this information which is the
property of the company   ● Reconcile Bank Account(s) Activity monthly   ●
Accounts Payable processing   ● Payroll services will be paid appropriately at
$500/month plus the cost of a payroll provider like ADP and their respective
reporting services and costs. Our fee is strictly for the processing of payroll.
  ● Payroll processing will not include annual 1099 reporting which will be an
extra charge.   ● Budgeting will be prepared annually and presented to
management.   ● A budgeting best view will be updated quarterly and
provided/presented to management.   ● This agreement does not include any tax
reporting and/or preparation services.   ● Assistance with Financial Statement
audits will be provided on an ongoing basis as Via One will be the provider of
data. Any non-Financial Statement audit work will be billed separately.   ● This
agreement does not include any preparation of Public financial statements such
as the 10k or 10Q statements.



 

Financial Reporting

 

  ● Balance Sheet with all balance sheet accounts reconciled quarterly.   ●
Income Statement prepared monthly and in accordance with GAAP.   ● Statement of
Cash Flows (Printed by QuickBooks) monthly or as needed.   ● Cashflow
Forecasting updated weekly and always a minimum of 90 days forecasted out (90
days of current month end) - This will be prepared via a shared document.



 

Monthly Financial Statements

 

  ● Balance Sheet as of Month End   ● MTD, QTD & YTD Income Statement   ● MTD,
QTD & YTD Statement of Cash Flows



 

Year End Financial Services

 

  ● YTD Balance Sheet   ● YTD Income Statement   ● YTD Statement of Owner’s
Equity   ● YTD Statement of Cash Flows

 



8

 

 

Marketing & Advertising Detail Description:

 

Customer Acquisition

 

  ● Online Acquisition Strategy Development   ● Prospecting & List Services
Research   ● Automated Email & SMS Strategy   ● Product Development Strategy   ●
Consumer Research & Study Groups   ● SEM/PPC/Display/Video/Social Paid Marketing
Strategy   ● SEM/PPC/Display/Video/Social Paid Marketing Execution   ●
SEM/PPC/Display/Video/Social Paid Marketing Analytics & Optimization   ●
SEM/PPC/Display/Video/Social Paid Marketing Budget Development & Maintenance   ●
SEM/PPC/Display/Video/Social Paid Marketing KPI Development

 

Customer Retention

 

  ● Overall Retention Strategy & Execution   ● Automated Email & SMS Messaging
Strategy   ● Billing & Payment Strategies   ● Retention Promotion Strategies   ●
Customer Exit Interviews & Surveys

 

General Marketing Services

 

  ● Ad Image/Voice Consistency & Standardization   ● Consumer Targeting &
Demographics   ● Ad Related Graphic Design   ● Ad Related Copywriting   ● Ad &
Web Analytics   ● Partner & Affiliate Marketing Strategies   ● Weekly Team
Meeting   ● Weekly 1:1   ● Monthly board meeting preparations/updates

 

Estimated Hours:

 

  ● Management: 8 Hours/Month   ● Execution: 12 Hours/Month

 

Does NOT Include:

 

  ● Royalty Free or Royalty Artwork/Graphics (Shutterstock, iStock, etc.)   ●
Production Costs   ● Collateral Costs   ● Advertising Costs   ● PPC / SEM Costs
  ● Postage   ● Third Party Supportive Software (surveys, analytics, etc.)   ●
Any other fees above and beyond hours described to perform the tasks above   ●
Projects outside the scope described above will be quoted separately

 



9

 

 